Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 1 of 16 PageID: 289




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA,                               Civil Action No. 20-2830 (SDW) (LDW)

                        Plaintiff,

                 v.                                       OPINION

  FRANK GIRALDI,

                        Defendant.                        March 16, 2021


 WIGENTON, District Judge.
        Before this Court is Defendant Frank Giraldi’s (“Defendant”) Motion for Partial Summary

 Judgment (“Motion”) pursuant to Federal Rule of Civil Procedure (“Rule”) 56. Jurisdiction is

 proper pursuant to 28 U.S.C. §§ 1331, 1345, and 1355. Venue is proper pursuant to 28 U.S.C. §

 1391. This opinion is issued without oral argument pursuant to Rule 78. For the reasons stated

 herein, Defendant’s Motion is GRANTED.

 I.     BACKGROUND

        This action involves a dispute over Congress’s intended penalty for the non-willful failure

 to file a Report of Foreign Bank and Financial Accounts (commonly referred to as an “FBAR”

 form) pursuant to the Bank Secrecy Act (“BSA” or the “Act”) of 1970, 31 U.S.C. § 5311, et seq.,

 and its corresponding regulations. Before turning to the Motion, this Court provides a brief

 overview of pertinent provisions from the BSA to contextualize the undisputed material facts.

                                     A. Legal Background

        Congress enacted the BSA in 1970 to curb money laundering and other financial crimes in


                                                 1
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 2 of 16 PageID: 290




 response to the increasing unavailability of bank records—both foreign and domestic—of persons

 suspected to be involved in illegal financial activities. Cal. Bankers Ass’n v. Shultz, 416 U.S. 21,

 26–28 (1974); see 31 U.S.C. § 5311. For example, a primary purpose of the BSA is to deter tax

 evasion that can occur when individuals maintain foreign financial bank accounts. United States

 v. Kahn, No. 17-7258, 2019 WL 8587295, at *4 (E.D.N.Y. Sept. 23, 2019). Accordingly, the Act

 seeks to require certain reports and records that aid in “criminal, tax, or regulatory investigations

 or proceedings,” or in conducting “intelligence or counterintelligence activities . . . .” 31 U.S.C.

 § 5311; see Bedrosian v. U.S. Dep’t of Treasury, IRS, 912 F.3d 144, 147 (3d Cir. 2018). To this

 end, Congress tasked the Secretary of the Treasury to promulgate rules that require United States

 (“U.S.”) citizens, residents, or those doing business in the U.S. to keep records and/or file reports

 when they “make[] a transaction or maintain[] a relation for any person with a foreign financial

 agency.” 1 31 U.S.C. § 5314(a).

          The Secretary has implemented Section 5314 through a series of regulations. See, e.g., 31

 C.F.R. §§ 1010.350, 1010.306. These regulations require the annual filing of an FBAR form for

 covered individuals who have “a financial interest in, or signature or other authority over, a bank,

 securities, or other financial account in a foreign country.” 31 C.F.R. § 1010.350. Furthermore,

 an FBAR form must be filed by June 30 only if a covered person’s foreign financial accounts

 exceed $10,000 during the prior calendar year. 31 C.F.R. § 1010.306(c).

          The BSA authorizes the Secretary of Treasury to impose civil monetary penalties on

 individuals who violate any provision of Section 5314. 31 U.S.C. § 5321(a)(5)(A). Initially, the



 1
   Section 5314(a) provides, in relevant part, that: “Considering the need to avoid impeding or controlling the export
 or import of monetary instruments and the need to avoid burdening unreasonably a person making a transaction with
 a foreign financial agency, the Secretary of the Treasury shall require a resident or citizen of the United States or a
 person in, and doing business in, the United States, to keep records, file reports, or keep records and file reports, when
 the resident, citizen, or person makes a transaction or maintains a relation for any person with a foreign financial
 agency.” 31 U.S.C. § 5314(a).

                                                             2
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 3 of 16 PageID: 291




 Act only provided civil penalties for willful violations of Section 5314. Kahn, 2019 WL 8587295,

 at *4–5 (providing an in-depth overview of the BSA’s legislative history). In 2004, however,

 Congress amended the BSA to include penalties for non-willful violations. Id. at *8; see 31 U.S.C.

 § 5321(a)(5)(B)(i). The BSA presently provides for civil penalties as follows:

        (5) Foreign financial agency transaction violation.--

                (A) Penalty authorized.--The Secretary of the Treasury may impose
                    a civil money penalty on any person who violates, or causes any
                    violation of, any provision of section 5314.

                (B) Amount of penalty.--
                      (i)    In general.--Except as provided in subparagraph (C),
                             the amount of any civil penalty imposed under
                             subparagraph (A) shall not exceed $10,000.
                      (ii)   Reasonable cause exception.--No penalty shall be
                             imposed under subparagraph (A) with respect to any
                             violation if--
                                     (I)    such violation was due to reasonable
                                            cause, and
                                     (II)   the amount of the transaction or the
                                            balance in the account at the time of
                                            the transaction was properly reported.

                (C) Willful violations.--In the case of any person willfully violating,
                    or willfully causing any violation of, any provision of section
                    5314--
                       (i)     the maximum penalty under subparagraph (B)(i)
                               shall be increased to the greater of--
                               (I)     $100,000, or
                               (II)    50 percent of the amount determined under
                                       subparagraph (D), and
                       (ii)    subparagraph (B)(ii) shall not apply.

                (D) Amount.--The amount determined under this subparagraph is--
                      (i)    in the case of a violation involving a transaction, the
                             amount of the transaction, or
                      (ii)   in the case of a violation involving a failure to report
                             the existence of an account or any identifying
                             information required to be provided with respect to
                             an account, the balance in the account at the time of
                             the violation.



                                                  3
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 4 of 16 PageID: 292




 31 U.S.C. § 5321(a)(5).

                                           B. Factual Background

         Turning to the Motion, this Court summarizes the undisputed facts. 2 Defendant is a U.S.

 citizen who resides in New Jersey and owned four (4) foreign financial accounts during the tax

 years currently at issue—2006, 2007, 2008, and 2009 (“Relevant Tax Years”). (D.E. 20-1 ¶ 3;

 D.E. 25 ¶ 3; D.E. 8 ¶¶ 4, 9.) The Government maintains that Defendant should have disclosed his

 four (4) accounts on an FBAR form for each of the Relevant Tax Years. (D.E. 20-1 ¶¶ 3–4; D.E.

 25 ¶¶ 3–4.) In September 2014, Defendant entered the Internal Revenue Service’s (“IRS”)

 voluntary disclosure program and self-reported that he did not file FBAR forms for any of the

 Relevant Tax Years. (D.E. 20-1 ¶ 5; D.E. 25 ¶ 5.)

         On November 2, 2017, the Government proposed a penalty assessment of $160,000 against

 Defendant for his alleged non-willful failure to file FBAR forms. 3 (D.E. 20-1 ¶ 7; D.E. 25 ¶ 7.)

 The Government’s proposed assessment is comprised of sixteen (16) separate $10,000 penalties,

 including one penalty for each of Defendant’s four (4) accounts that were not disclosed on four (4)

 FBAR forms. (D.E. 20-1 ¶ 8; D.E. 25 ¶ 8.) A breakdown of the Government’s penalty assessment

 is depicted in the chart below:




 2
  This Opinion cites to paragraphs found in Defendant’s moving brief, which contains three (3) additional facts than
 Defendant’s separate statement of undisputed material facts. (Compare D.E. 20-4, with D.E. 20-1 at 2–6; see also
 D.E. 25 at 1 (noting that the Government’s response to the statement of undisputed facts correlates to the numbered
 paragraphs in Defendant’s moving brief).) Unless otherwise noted, the facts are undisputed.
 3
   The Government disputes whether Defendant unknowingly failed to file FBAR forms. (D.E. 25 ¶ 9 (noting that
 discovery may reveal evidence of Defendant’s willful failures).) This dispute is not material, however, because the
 question presented focuses solely on Defendant’s alleged non-willful failures. (See id.)

                                                         4
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 5 of 16 PageID: 293




       Tax Year            Number of Foreign                                    Penalty
                           Financial Accounts
          2006                     4                      (4 accounts x $10,000 each) = $40,000 Penalty

          2007                        4                   (4 accounts x $10,000 each) = $40,000 Penalty

          2008                        4                   (4 accounts x $10,000 each) = $40,000 Penalty

          2009                        4                   (4 accounts x $10,000 each) = $40,000 Penalty

                                                                      Total Penalty = $160,000


 (D.E. 20-1 ¶ 8; D.E. 25 ¶ 8.) Thereafter, the IRS denied Defendant’s appeal of the Government’s

 proposed penalty assessment. (D.E. 20-1 ¶ 10; D.E. 25 ¶ 10.) Thus, on July 18, 2018, the

 Government formally assessed $160,000 in FBAR penalties against Defendant. (D.E. 20-1 ¶ 11;

 D.E. 25 ¶ 11; D.E. 25 at 8, Fact A; D.E. 26-2 at 1, Fact A.) On July 24, 2018, the Government

 sent Defendant a demand letter for payment of $160,000. (D.E. 20-1 ¶ 11; D.E. 25 ¶ 11.)

 Defendant ultimately paid the Government $60,000 total, comprised of four (4) $15,000 checks,

 one for each of the Relevant Tax Years. 4 (D.E. 20-1 ¶ 12; D.E. 25 ¶ 12.)

            The Government filed this lawsuit on March 16, 2020, for the remainder of Defendant’s

 penalty assessment plus interest. 5 (D.E. 1 ¶ 22; D.E. 20-1 ¶ 13; D.E. 25 ¶ 13.) On December 22,

 2020, Defendant filed the instant Motion seeking partial summary judgment on the issue of

 whether, pursuant to Section 5321(a)(5)(B)(i) of the BSA, his alleged non-willful failure to file

 FBAR forms may result in maximum penalties of $10,000 for each undisclosed account. 6 (D.E.



 4
     The Government disputes that Defendant paid $60,000 under protest. (D.E. 20-1 ¶ 12; D.E. 25 ¶ 12.)
 5
   Defendant filed an Answer on June 24, 2020 and lodged a Counterclaim to recoup the $60,000 he paid to the
 Government. (D.E. 20-1 ¶ 14; D.E. 25 ¶ 14; D.E. 6.) An amended Counterclaim was filed on June 25, 2020. (D.E.
 8.)
 6
  This Court need not address whether the Government timely assessed FBAR penalties for the 2006 and 2007 tax
 years because Defendant has withdrawn his argument regarding the statute of limitations. (D.E. 20-1 at 13–14; D.E.
 26 at 1; D.E. 26-2 at 1, Fact A.)

                                                           5
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 6 of 16 PageID: 294




 20; D.E. 20-1.) The Motion was fully briefed on January 29, 2021. (D.E. 24; D.E. 26.)

 II.    LEGAL STANDARD

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The “mere existence of some alleged factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment; the requirement is that there be no

 genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A

 fact is only “material” for purposes of a summary judgment motion if a dispute over that fact

 “might affect the outcome of the suit under the governing law.” Id. at 248. A dispute about a

 material fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Id. The dispute is not genuine if it merely involves “some metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 586 (1986).

        The moving party must show that if the evidentiary material of record were reduced to

 admissible evidence in court, it would be insufficient to permit the nonmoving party to carry its

 burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once the moving party

 meets its initial burden, the burden then shifts to the nonmovant who must set forth specific facts

 showing a genuine issue for trial and may not rest upon the mere allegations, speculations,

 unsupported assertions or denials of its pleadings. Shields v. Zuccarini, 254 F.3d 476, 481 (3d Cir.

 2001). “In considering a motion for summary judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence; instead, the non-moving party’s

 evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

 Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).



                                                  6
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 7 of 16 PageID: 295




        The nonmoving party “must present more than just ‘bare assertions, conclusory allegations

 or suspicions’ to show the existence of a genuine issue.” Podobnik v. U.S. Postal Serv., 409 F.3d

 584, 594 (3d Cir. 2005) (quoting Celotex Corp., 477 U.S. at 325). Further, the nonmoving party

 is required to “point to concrete evidence in the record which supports each essential element of

 its case.” Black Car Assistance Corp. v. New Jersey, 351 F. Supp. 2d 284, 286 (D.N.J. 2004). If

 the nonmoving party “fails to make a showing sufficient to establish the existence of an element

 essential to that party’s case, and on which . . . [it has] the burden of proof,” then the moving party

 is entitled to judgment as a matter of law. Celotex Corp., 477 U.S. at 322–23. Furthermore, in

 deciding the merits of a party’s motion for summary judgment, the court’s role is not to evaluate

 the evidence and decide the truth of the matter, but to determine whether there is a genuine issue

 for trial. Anderson, 477 U.S. at 249. The nonmoving party cannot defeat summary judgment

 simply by asserting that certain evidence submitted by the moving party is not credible. S.E.C. v.

 Antar, 44 F. App’x 548, 554 (3d Cir. 2002).

 III.   DISCUSSION

        This Court must ascertain whether Congress intended to penalize non-willful violations of

 Section 5314 on a per FBAR form or per account basis, particularly when an FBAR form is

 required but never filed. More specifically, the parties ask this Court to determine Defendant’s

 maximum penalty under Section 5321(a)(5)(B)(i): either (a) $160,000, consisting of $10,000 for

 each of his four (4) foreign financial accounts ($40,000) multiplied by four (4) (the number of

 FBAR forms Defendant failed to file); or (b) $40,000, comprised of $10,000 for each of the four

 (4) FBAR forms Defendant did not file. (See generally D.E. 20-1; D.E. 24; D.E. 26.) Indeed, the

 BSA’s non-willful provision simply states that penalties “shall not exceed $10,000” and does not

 expressly answer the question presented. See 31 U.S.C. § 5321(a)(5)(B)(i). Moreover, this is an



                                                   7
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 8 of 16 PageID: 296




 issue of first impression in this District, and no federal appellate court has addressed the intended

 scope of the BSA’s non-willful penalty provision. Although Congress created the non-willful

 provision nearly sixteen years ago pursuant to the Act’s 2004 amendment, only three district courts

 have addressed this narrow issue, including two within the last nine months.

         The first of those decisions, United States v. Boyd, adopted the Government’s interpretation

 of Section 5321(a)(5)(B)(i) that “each non-willful FBAR violation relates to a foreign financial

 account.” No. 18-803, 2019 WL 1976472, at *4 (C.D. Cal. Apr. 23, 2019). Under Boyd, the

 Government may penalize individuals up to $10,000 for each account that should have been

 disclosed on an FBAR form. 7 See id. Two courts have expressly disagreed with Boyd, holding

 that penalties for non-willful violations of the Act’s reporting requirement apply on a per FBAR

 form, not a per account basis. United States v. Bittner, 469 F. Supp. 3d 709, 717–26 (E.D. Tex.

 2020); United States v. Kaufman, No. 18-787, 2021 WL 83478, at *8–11 (D. Conn. Jan. 11, 2021).

 As discussed in detail below, although neither Boyd, Bittner, nor Kaufman are binding in our

 District, this Court aligns with the more persuasive reasoning in Bittner and Kaufman.

 Accordingly, pursuant to Section 5321(a)(5)(B)(i) of the BSA, penalties for non-willful reporting

 violations attach to each FBAR form rather than any undisclosed foreign financial account.

                                      A. Statutory Interpretation

         Because the Motion involves an issue of statutory interpretation, an examination of the

 BSA’s text is required. To support their contrasting positions regarding penalties for non-willful

 violations, the parties refer to the BSA’s provision for willful violations (Section 5321(a)(5)(C)–

 (D)) and the Act’s reasonable cause exception (Section 5321(a)(5)(B)(ii)). This Court is guided

 by the same provisions in its quest to decipher Congress’s intent.


 7
   The Ninth Circuit held oral argument on Boyd’s appeal in September 2020; however, a decision has not been
 rendered. (See D.E. 20-1 at 12 n.6.)

                                                     8
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 9 of 16 PageID: 297




         The “fundamental canon of statutory construction” requires an interpretation of words

 “consistent with their ordinary meaning . . . at the time Congress enacted the statute.” Wis. Cent.

 Ltd. v. United States, 138 S. Ct. 2067, 2070, 2074 (2018) (internal quotations omitted). In addition,

 courts rely on a “‘toolkit’ containing ‘all the standard tools of interpretation’ used to ‘carefully

 consider the text, structure, history, and purpose’ of the statute.” United States v. Smukler, 986

 F.3d 229, 239 (3d Cir. 2021) (quoting Kisor v. Wilkie, 139 S. Ct. 2400, 2414–15 (2019)). As the

 Third Circuit has stated, “the ‘plain meaning’ of statutory language is often illuminated by

 considering not only ‘the particular statutory language’ at issue, but also the structure of the section

 in which the key language is found, ‘the design of the statute as a whole and its object.’” United

 States v. Tupone, 442 F.3d 145, 151 (3d Cir. 2006) (quoting United States v. Schneider, 14 F.3d

 876, 879 (3d Cir. 1994)). Thus, “the words of a statute must be read in their context and with a

 view to their place in the overall statutory scheme.” FDA v. Brown & Williamson Tobacco Corp.,

 529 U.S. 120, 133 (2000) (quoting Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 809 (1989)).

         As a preliminary matter, the Supreme Court has made clear that civil and criminal penalties

 under Section 5321 of the BSA “attach only upon violation of regulations promulgated by the

 Secretary” pursuant to Section 5314. Shultz, 416 U.S. at 26. Consequently, without the Secretary

 of Treasury’s regulations, the BSA “would impose no penalties on anyone.” Id. Relevant here,

 the Secretary has mandated the filing of an FBAR form by June 30 “with respect to foreign

 financial accounts exceeding $10,000” during the prior calendar year. 31 C.F.R. §§ 1010.350(a),

 1010.306(c). It follows that a “violation” of “any provision of [S]ection 5314,” see 31 U.S.C. §

 5321(a)(5)(A), includes the failure to file an FBAR form when an individual maintains over

 $10,000 in foreign financial accounts during a single calendar year. 8 See Bittner, 469 F. Supp. 3d


 8
  Section 5321(a)(5)(A) states that the Secretary “may impose a civil money penalty on any person who violates, or
 causes any violation of, any provision of [S]ection 5314.” 31 U.S.C. § 5321(a)(5)(A) (emphasis added). To the extent

                                                          9
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 10 of 16 PageID: 298




 at 718. When the failure to file an FBAR form is non-willful, Section 5321(a)(5)(B)’s penalty

 provision is triggered. See 31 U.S.C. § 5321(a)(5)(B).

          This Court now examines the BSA’s willful penalty provision to ascertain Congress’s

 intent regarding the application of penalties under the Act’s non-willful provision. For willful

 violations of Section 5314 that involve “a failure to report the existence of an account or identifying

 information required to be provided with respect to an account,” the BSA provides a maximum

 penalty that is the greater of $100,000 or 50 percent of “the balance in the account at the time of

 the violation.” 31 U.S.C. §§ 5321(a)(5)(C), 5321(a)(5)(D)(ii) (emphasis added). In drafting the

 willful provision, Congress clearly knew how to attach penalties on an account-specific basis.

 Bittner, 469 F. Supp. 3d at 719. When Congress amended the BSA in 2004, nearly three decades

 after the BSA’s enactment, it undoubtedly “had a template for how to relate an FBAR reporting

 penalty to specific financial accounts.” Id. Congress’s failure to incorporate similar account-

 specific language in the non-willful provision “is persuasive evidence” that it did not intend the

 provision to yield account-specific penalties. Id. (citing Hamdan v. Rumsfeld, 548 U.S. 557, 578

 (2006) (“A familiar principle of statutory construction . . . is that a negative inference may be

 drawn from the exclusion of language from one statutory provision that is included in other



 Bittner implies “it is the failure to file an annual FBAR that is the [only] violation contemplated and that triggers the
 civil penalty provisions of § 5321,” this Court disagrees. See Bittner, 469 F. Supp. 3d at 718. Such a narrow reading
 would not account for a possible violation where a timely filed FBAR form contains inaccurate information or omits
 information required under the Secretary’s regulations. See 31 U.S.C. § 5314(a)(1)–(4) (providing that “records and
 reports shall contain the following information in the way and to the extent the Secretary prescribes: (1) the identity
 and address of participants in a transaction or relationship. (2) the legal capacity in which a participant is acting. (3)
 the identity of real parties in interest. [and] (4) a description of the transaction.”); (see D.E. 26 at 11–12 (arguing that
 “[i]f a taxpayer did not have reasonable cause for failing to list a reportable account,” his timely filed FBAR was
 “[im]proper [ ] and [he] committed a violation”) (citing Kaufman, 2021 WL 83478, at *10).) Thus, Section
 5321(a)(5)(A)’s triggering language—“any violation of, any provision of [S]ection 5314”—arguably encompasses
 different types of violations under a variety of circumstances. Although this Court need not address the universe of
 possible violations, it rejects the Government’s argument that the word “any” in Section 5321(a)(5)(A) necessarily
 permits multiple non-willful penalties per FBAR form. (See D.E. 24 at 6–7 (arguing that because the article “any”
 precedes a noun, one FBAR form may involve more than one non-willful penalty).) As discussed below, absent
 Congressional intent suggesting otherwise, it would be incongruous to assess more than one non-willful penalty per
 FBAR form.

                                                             10
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 11 of 16 PageID: 299




 provisions of the same statute.”)); Kaufman, 2021 WL 83478, at *9 n.8 (citing Kahn, 2019 WL

 8587295, at *4–*7). Indeed, Congress conceivably chose harsher penalties for willful violators

 because their conduct plausibly creates additional detection challenges from the Government’s

 perspective. See Bittner, 469 F. Supp. 3d at 721.

          The Government also argues that the different structure and language of the non-willful

 provision signifies Congress’s “intent to capture a wide range of reporting violations that do not

 meet the higher bar of a willful violation.” (D.E. 24 at 10.) Assuming the Government accurately

 restates Congress’s intent in this regard, it provides no reasonable explanation for Congress’s

 failure to incorporate account-based language in the non-willful penalty provision. (See id. at 10–

 11.) Neither the Government nor this Court can escape the fact that Congress remained silent

 under the backdrop of the willful provision. See Bittner, 469 F. Supp. 3d at 721 (noting that “the

 most the [c]ourt can safely do is rely on the plain language that appears in the statute”).

          Moreover, in certain circumstances the Government’s proposed construction would allow

 a similarly situated non-willful violator to incur more penalties than a willful violator. Kaufman,

 2021 WL 83478, at *10 (citing Bittner, 749 F. Supp. 3d at 722). For example, suppose two

 individuals separately maintained $100,000 evenly across twenty (20) foreign financial accounts.

 Both individuals fail to file an FBAR form, but the first individual’s failure is non-willful while

 the second individual’s failure is willful. Under the Government’s position, the first non-willful

 violator would be subject to a maximum penalty of $200,000 (20 accounts x $10,000 penalty).

 Conversely, the second willful violator would be subject to a $100,000 penalty (the greater of

 $100,000 or fifty percent of “the balance in the account[s]”). 9 See 31 U.S.C. §§ 5321(a)(5)(C)


 9
  In this hypothetical, the balance of each account is $5,000 ($100,000 divided by 20 accounts). Fifty percent of “the
 balance in [each of] the account[s]” is $2,500 ($5,000 divided by 2). See 31 U.S.C. §§ 5321(a)(5)(C)(i)(II) and (D)(ii).
 Thus, the total penalty under Section 5321(a)(5)(C)(i)(II) is $50,000 ($2,500 x 20 accounts). Because $100,000 is
 greater than $50,000, the penalty for this willful violator would be $100,000. See 31 U.S.C. § 5321(a)(5)(C)(i)(I).

                                                           11
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 12 of 16 PageID: 300




 and 5321(a)(5)(D)(ii).

        Next, this Court considers the BSA’s reasonable cause exception. Under the exception, no

 penalty will be imposed when a non-willful violation of Section 5314 was “due to reasonable

 cause” and “the amount of the transaction or the balance in the account at the time of the transaction

 was properly reported.” 31 U.S.C. § 5321(a)(5)(B)(ii). The Government contends that because

 the exception expressly relates to “the balance in the account,” it implicitly indicates that the non-

 willful penalty provision also applies on a per account basis. (D.E. 24 at 8–9.)

        Tellingly, Congress passed the reasonable cause exception together with the non-willful

 provision in 2004. Bittner, 469 F. Supp. 3d at 719. It is logical to conclude that Congress

 intentionally omitted account-specific language when crafting the non-willful provision because it

 simultaneously created an exception that expressly depends on the proper reporting of either the

 “balance in the account” or the transactional amount. Kaufman, 2021 WL 83478, at *9 (citing

 Bittner, 469 F. Supp. 3d at 719); see Russello v. United States, 464 U.S. 16, 23 (1983) (quoting

 United States v. Wong Kim Bo, 472 F.2d 720, 722 (5th Cir. 1972) (“[W]here Congress includes

 particular language in one section of a statute but omits it in another section of the same Act, it is

 generally presumed that Congress acts intentionally and purposely in the disparate inclusion or

 exclusion.”)). Just as it did with the reasonable cause exception, Congress easily could have

 included account-specific language in the non-willful penalty provision. Bittner, 469 F. Supp. 3d

 at 719–20 (rejecting the Government’s argument that an “exception to a rule should somehow

 inform the calculation of the penalty for a violation of that rule” and declining to engage in “pure

 conjecture” as to why the reasonable cause exception refers to “balance in the account”).

        In addition, the Government argues that Bittner’s per-form approach is incorrect because

 it would preclude use of the reasonable cause exception where an individual could invoke it for



                                                  12
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 13 of 16 PageID: 301




 some, but not all foreign financial accounts reported on an FBAR form. (D.E. 24 at 9.) This Court

 disagrees. Even if an individual could invoke the exception for a select number of accounts

 reported on a timely FBAR form, that person “would still have violated Section 5314,” and would

 be subject to a maximum penalty of $10,000 under the non-willful provision. See Kaufman, 2021

 WL 83478, at *10. Beyond the Government’s self-serving statement that the reasonable cause

 exception “was clearly not intended to operate in that manner,” it provides no support for its

 contention. (See D.E. 24 at 9.) Thus, there is no evidence before this Court to suggest that

 Congress did not intend the reasonable cause provision to operate as an all or nothing exception.10

                                           B. Additional Implications

          Furthermore, as articulated in Bittner and Kaufman, it would be incongruous to attach

 penalties for non-willful violations on a per account basis for a plethora of additional reasons.

 First, the FBAR reporting requirement does not depend on the number of foreign financial

 accounts an individual maintains, but rather an aggregate account balance over $10,000. Bittner,

 469 F. Supp. 3d at 720; see 31 C.F.R. § 1010.306(c). For example, an FBAR form need not be

 filed if an individual has fifty (50) foreign financial accounts with an aggregate balance that never

 exceeds $10,000 in a calendar year. See 31 C.F.R. § 1010.306(c). By contrast, if another

 individual has twenty-five (25) accounts with an aggregate balance of $10,001, an FBAR form

 must be filed. 11 Absent explicit direction from Congress, it is illogical to interpret Section


 10
    Akin to Bittner, the Government also fails to consider that the reasonable cause exception may be invoked
 irrespective of an individual’s reporting of the proper “balance in the account.” See 31 U.S.C. § 5321(a)(5)(B)(ii)(II).
 Instead, the exception may apply when “the amount of the transaction” is properly reported. See id. Accordingly,
 under the Government’s logic, the non-willful penalty provision need not necessarily apply on a per account basis,
 but rather per transaction. Bittner, 469 F. Supp. 3d at 720 n.4.
 11
    To illustrate the potential disparity under the Government’s approach, particularly with respect to the reasonable
 cause exception, suppose this same individual could invoke the exception for five (5) out of twenty-five (25) accounts
 reported on the FBAR form. If the non-willful provision permits a penalty for each of the remaining fifteen (15)
 accounts, then the Government could impose a penalty up to $150,000 (15 accounts x $10,000 penalty). The
 maximum penalty is $139,999 more than the aggregate balance in all twenty-five (25) accounts.

                                                           13
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 14 of 16 PageID: 302




 5321(a)(5)(B)(i) to provide penalties on a per account basis when the FBAR reporting requirement

 is completely independent of how many accounts an individual maintains. Bittner, 469 F. Supp.

 3d at 720.

        The inherent imbalance that would result should this Court adopt the Government’s

 position is highlighted further by the following hypothetical. Suppose two individuals each

 maintain $5 million across multiple foreign financial accounts in a single calendar year. One

 individual has five (5) accounts that each hold $1 million. The other individual has fifty (50)

 accounts that each hold $100,000. Under the Government’s approach, if both individuals non-

 willfully fail to file FBAR forms for the same tax year, the maximum penalty for the first individual

 would be $50,000 (5 accounts x $10,000 penalty), and $500,000 for the second individual (50

 accounts x $10,000 penalty). See Bittner, 469 F. Supp. 3d at 721 (providing a similar example).

 The Government presents nothing to suggest that Congress intended to create such vast penalty

 discrepancies when individuals maintain the same or similar balances across a different number of

 accounts. (See generally D.E. 24.)

        Relatedly, the Government argues that a blanket penalty for all non-willful violators would

 unfairly equate those who fail to report multiple accounts with those who fail to report a single

 account. (D.E. 24 at 12.) Although the Government’s corollary is legitimate, it does not alter this

 Court’s analysis. As stated above, because the number of accounts has no bearing on whether an

 individual must file an FBAR form, it defies logic to impose penalties on a per account basis

 without clear Congressional intent to the contrary, particularly when Congress included account-

 specific language in both the reasonable cause exception and willful penalty provision. Thus, even

 if some non-willful violators omit more accounts than other non-willful violators, this concern is

 ultimately a policy matter left to Congress. See Kaufman, 2021 WL 83478, at *10 (noting that “it



                                                  14
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 15 of 16 PageID: 303




 is for Congress to decide, as a matter of policy, the penalty that may be imposed for non-willful

 violations, either as an incentive to report or to punish under-reporting”).

                                             C. United States v. Boyd

          Finally, the Government’s opposition brief cites to United States v. Boyd merely twice in

 passing. (See D.E. 24 at 4, 7 (citing Boyd, 2019 WL 1976472).) Because Boyd is the only decision

 that aligns with the Government’s position, this Court addresses it briefly. 12 Like the Defendant

 here, Boyd maintained fourteen (14) foreign financial accounts and failed to file a required FBAR

 form. Boyd, 2019 WL 1976472, at *1. The IRS concluded that Boyd’s failure was non-willful

 and assessed thirteen (13) separate penalties against her, one for each undisclosed account. 13 Id.

 at *2. The Government sued Boyd for $47,279 in total penalties, plus late fees and interest. Id.

          In Boyd, the Government advanced arguments by referencing the account-specific

 language in the BSA’s willful and reasonable cause provisions. Id. at *3–4. Although Boyd

 acknowledged that the intended application of Section 5321 is “somewhat unclear,” the court

 determined that “given the relevant language the Government highlights above, . . . the

 Government has advanced the more reasonable interpretation.” Id. at *4. Significantly, the court

 merely reiterated the Government’s arguments and conducted no analysis in coming to its

 conclusion. See id.; see also Bittner, 469 F. Supp. 3d at 725 (noting that “[t]he Boyd court did not

 elaborate on why the Government’s interpretation was the more reasonable one, which is quite

 unfortunate . . . .”); Kaufman, 2021 WL 83478, at *11 (“[I]t is unclear whether the Boyd court

 considered the general presumption that Congress acts intentionally when it includes disparate


 12
    Moreover, this Court need not address other cases cited by the Government because they do not analyze penalties
 under the BSA’s non-willful provision. See United States v. Ott, No. 18-12174, 2019 WL 3714491 (E.D. Mich. Aug.
 7, 2019); United States v. Gardner, No. 18-3536, 2019 WL 1767120 (C.D. Cal. Apr. 22, 2019); United States v.
 Markus, No. 16-2133, 2018 WL 3435068 (D.N.J. July 16, 2018).

 13
   For reasons not discussed by the court, it appears that the IRS did not assess a penalty against one of Boyd’s fourteen
 accounts. See Boyd, 2019 WL 1976472, at *1–2.

                                                           15
Case 2:20-cv-02830-SDW-LDW Document 27 Filed 03/16/21 Page 16 of 16 PageID: 304




 language in different sections of the same statute.”). As discussed supra, this Court declines to

 read account-specific language into the non-willful provision solely because such verbiage appears

 elsewhere in the Act. Bittner, 469 F. Supp. 3d at 726 (remarking that the word “account” or

 “accounts” appears throughout the BSA over one hundred (100) times and refusing to “insert

 words into statutes that are not there”) (citing E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 575

 U.S. 768 (2015) (“The problem with this approach is the one that inheres in most incorrect

 interpretations of statutes: It asks us to add words to the law to produce what is thought to be a

 desirable result. That is Congress’s province. We construe [a statute’s] silence as exactly that:

 silence.”)); see Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S. 120, 126 (1989) (reiterating

 that the court’s “task is to apply the text, not to improve upon it”).

 IV.     CONCLUSION

         For the reasons set forth above, Defendant’s Motion for Partial Summary Judgment is

 GRANTED. An appropriate order follows.

                                                        /s/ Susan D. Wigenton
                                                        SUSAN D. WIGENTON, U.S.D.J.


 Orig:          Clerk
 cc:            Leda D. Wettre, U.S.M.J.
                Parties




                                                   16
